Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Office Action regarding Application Ser. No. 16/693,538 filed 11/25/2019 is in response to Applicant’s arguments/remarks and terminal disclaimer filed 08/20/2021. It is also in response to information disclosure statements, IDS, filed 07/05/2021 and 08/09/2021. Applicant’s response has been given full consideration. 
Claims 1-20 are currently pending in this application, and all claims are under full consideration. This application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/05/2021; 08/09/2021 and 09/13/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 08/20/2021 disclaiming the terminal part of any statutory term of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers U.S. Patent 9,799,858 and U.S. Patent 10,804,506 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowed Claims
Claims 1-20 are allowed over prior art. 

Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a rechargeable lithium ion button cell comprising a housing comprising two metal housing components separated by an electrically insulating seal, one of the two housing components comprising planar bottom region and the other a planar top region, the housing having a height-to-diameter ratio of less than one; an electrode separator assembly comprising a positive and a negative electrodes disposed inside the housing, the electrode assembly is provided in a winding form; end side of winding facing in directions of the planar bottom region and top region, such that layer of the electrode assembly are orthogonal to the planar regions; first metal conductor and second metal conductor electrically connect the positive and negative electrode respectively to the housing components; the positive electrode and the  negative electrode each include a strip-shaped current collector in the form of metal foils or metal mesh current collector comprise of sections coated with active electrode material and uncoated section between two coated region; where the first or second metal conductor is attached by welding to the uncoated region and to one of the planar bottom region and the planar top region, thereby electrically connecting either the positive or the negative electrode to the housing component including the planar bottom or the planar top region. The invention is also directed to a method of producing the button cell as described above. 
The closest prior art is considered to be Kobayashi (JP2007-294111(A)) and Higuchi et al. (JP2009-262825).  Kobayashi discloses a button lithium-ion battery comprising a metal container having two halves having a planar bottom region and a planar top region with an insulator disposed between them; an electrode separator assembly comprising a positive electrode and a negative electrode in the form of a winding; and two electrode terminal plates. Kobayashi does not disclose 
Higuchi discloses a coin secondary battery cell having two metal haves having a plane bottom region and a plane top region parallel to each other and forming a housing; an electrode assembly winding comprising at its center a cylindrical axial cavity. Higuchi, however, does not disclose the two halves are insulated by a seal disposed between them the two. Higuchi does not disclose the ratio of the height-to- diameter of the housing is less than one. Higuchi also does not teach the first metal conductor and the second metal conductor, and the current collector being in the form of metal or metal mesh. 
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
The pertinent reference of the prior art, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, claim 1-20 are allowed over the prior art of record.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        



/OMAR M KEKIA/Examiner, Art Unit 1722